PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,819,275
Issued: October 27, 2020
Application No. 15/292,780
Filed: 13 Oct 2016
For: Method and Apparatus for Switching Current

:
: PATENT TERM ADJUSTMENT
: and NOTICE OF INTENT TO
: ISSUE CERTIFICATE OF
: CORRECTION
:

In response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed December 10, 2020, the following re-calculation of adjustment of patent term is provided.

The Office has re-determined the PTA to be 940 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On October 27, 2020, this patent issued with a patent term adjustment determination of 843 days. On December 10, 2020, patentee filed a request for recalculation in view of a safe harbor statement.

The recalculated patent term adjustment is as follows:

The Office has found no error with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A) of 600 days.

The Office has found no error with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i) of 380 days.

The Office has found no error with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C) of zero days.

The Office has found no error with respect to the amount of overlap under 35 U.S.C. 154(b)(2)(A) of seven days.



Pursuant to 37 CFR 1.704(b), a reduction of 29 days was properly assessed in view of the reply filed November 27, 2019.

Pursuant to 37 CFR 1.704(b), the patent term adjustment was improperly reduced 64 days in connection with the information disclosure statement filed January 30, 2020. Accordingly, the 64 day reduction has been restored.

Pursuant to 37 CFR 1.704(c)(10), the patent term adjustment was improperly reduced 37 days in connection with the post-allowance submission filed September 21, 2020. In this regard, the patent term adjustment is subject to a reduction of four days. The reduction commenced September 21, 2020, the date that the post-allowance submission was filed, and ended September 24, 2020, the date that the Office response thereto was mailed.

Accordingly, the patent term adjustment is subject to a total reduction of 33 days due to applicant delays (29 days + 4 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
600 + 380 + 0 – 7 – 33 = 940

Conclusion

Patentee is entitled to PTA of 940 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 600 + 380 + 0 – 7 – 33 = 940 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional sua sponte issue a certificate of correction adjusting the PTA to 940 days.



Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout



DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,819,275
		DATED            :  October 27, 2020
		INVENTOR(S) :  Glovinsky, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 843 days

      Delete the phrase “by 843 days” and insert – by 940 days--